ErABiir, J. (dissenting in part).
I dissent. I believe that the finding of $167,000 for Damage Parcels Nos. 322, 323 and 324 is entirely too low as is the sum of $50,000 for Damage Parcel No. 654.
The sum of $167,000 reflects an award of $86,000 for Damage Parcel No. 324 computed by applying the capitalization method and $81,000 for Damage Parcels Nos. 322 and 323 (vacant land) computed on a square-foot basis. With respect to Damage Parcels Nos. 322 and 323 the claimant’s expert testified to an average of $3.30 per square foot. The city’s expert testified to an average value of $1.40 per square foot.
The majority accepted the testimony of the city’s expert as to basic square-foot value without change and applied thereto the necessary increments. I cannot agree that such complete acceptance is warranted. The city’s expert did not prove himself particularly qualified with respect to properties in the neighborhood of the damage parcels involved. Accepting his estimates led to an ultimate result, with respect to the three parcels, far below the figure arrived at upon the first trial by the city’s expert, who in this trial was referred to as “ an expert beyond reproach.”
I think a finding of $2.50 per square foot more closely reflects the value of the vacant land. The evidence of comparative sales, buttressed by the opinion of the claimant’s expert, supports that figure. Applying the basic rate of $2.50 per square foot and making adjustments for frontage and plottage would result- in a finding of land value for Parcels Nos. 322 and 323 in the sum of $135,000.
With respect to Parcel No. 324 the majority arrived at its figure of $81,000 by capitalizing the rental received from the subtenant rather than the rent paid by the prime tenant. A lease of a gas station has greater value to an oil company than it has to a dealer who must depend for his income only upon the sale of gasoline. To an oil company it has advertising and prestige value. Furthermore, a strategic location is of added value to an oil company which considers location from a long-range viewpoint. Having used the subtenant’s rental as a basis for capitalization the majority could not have given consideration to these factors. An owner has a right to the benefit of these *580factors which tend to raise the market value of his property. It should he observed that the operator’s business in this case rose from 20,000 gallons per month to 28,000 gallons per month in less than a year of operation. In view of this rapid rise we must evaluate the possibility of the subtenant reaching a point where additional rent would have to be paid. Taking all these factors into consideration I think that a figure in the vicinity of $120,000 more properly represents the value of Parcel No. 324 than the $86,000 fixed by the court. That would bring the total for Parcels Nos. 322, 323 and 324 to $255,000 which I believe represents fair value for those parcels taken.*
As stated, the majority found a value of $50,000 for Damage Parcel No. 654. The experts were wide apart in their estimates of square-foot value with respect to this parcel. The claimant’s expert fixed the value of $2 per square foot with respect to that portion of the property zoned for retail use whereas the city’s expert fixed it at 72 cents per square foot. With respect to that portion of the parcel zoned for residence use, the claimant’s expert averaged the value at $1 per square foot as against the city expert’s testimony of 32 cents per square foot for property on Graff Avenue and 52 cents per square foot for property on Balcom Avenue. The claimant’s expert arrived at a land value of $93,775, whereas the city’s expert found a value of $35,650. For the reasons heretofore stated, I think that more reliance can and should be placed upon the testimony given by the claimant’s expert, particularly in view of the testimony given by the city’s expert at the previous trial. He placed a value on the land of $52,044, which is slightly in excess of 40% over the valuation fixed by the city’s expert in this proceeding. The majority arrived at a land value of $40,000 which is $12,000 less than that fixed by the city’s expert in the first trial. The trial court apparently used the base figure of $1.45 per square foot for the retail zone and 72 cents a square foot for the residence zone, arriving at a value of $66,900. One cannot arrive at an exact figure for the value of the land particularly where the estimates of the experts are so far apart. However, I believe that as a minimum we should accept a land value of $52,000 as fixed by the city’s expert at the previous trial. Adding to that, $9,000, the value fixed by the *581majority for the building, we arrive at a total of $61,000 for Damage Parcel No. 654.
Accordingly, I dissent and would fix the values of Parcels Nos. 322, 323 and 324 at $255,000 and for Damage Parcel No. 654 at $61,000.
Botein, P. J., McNally and Bergan, JJ., concur with Breitel, J.; Rabin, J., dissents in part in opinion.
Supplemental and amended second separate and partial final decree modified, on the law and on the facts, to reduce the principal award to the claimants for Damage Parcels Nos. 322, 323, 324 from $281,000 to $167,000, and for Damage Parcel No. 654 from $75,900 to $50,000 and the decree otherwise affirmed, with costs and disbursements to appellant City of New York. Settle order on notice.

 If I were to take the figure of $86,000, which the majority found for Parcel No. 324 and add it to the $135,000 which I find for Parcels No. 322 and 323 we would arrive at a figure of $221,000, an amount closely approximating the $215,000 figure given by the city’s expert at the first trial.